United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2759
                       ___________________________

                                Deverick Scott

                                     Plaintiff Appellant

                                       v.

 Danny Burl, Warden, Tucker Max Unit, ADC; Aundrea F. Fitzgerald, Assistant
 Warden, Tucker Max, Unit (originally named as Weekly); Carl E. Stout, Major,
   Tucker Max, Unit; Richard Clark, Lieutenant, Tucker Max, ADC (originally
named as Clark); Cochoran; Angelah Kennedy, Sergeant, Tucker Max Unit, ADC
  (originally named as Kennedy); Cornelius Christopher, Sergeant, Tucker Max
Unit, ADC (originally named as Christopher); Eddie Thompson, Corporal, Tucker
 Max Unit, ADC (originally named as Thompson); Hunter Neal, Officer, Tucker
 Max Unit, ADC (originally named as Neil); Crystal Neese, Officer, Tucker Max
Unit, ADC (originally named as Neese); Reena Harrison, Commissary Supervisor,
Tucker Max Unit, ADC (originally named as Harrison); Wendy Kelley, Director,
                        ADC (originally named as Kelly)

                                   Defendants Appellees
                                 ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                          Submitted: March 27, 2020
                             Filed: April 1, 2020
                                [Unpublished]
                               ____________
Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Deverick Scott, who is currently incarcerated at the Varner Super Max Unit of
the Arkansas Department of Corrections (ADC), appeals the district court’s1 adverse
grant of summary judgment in his civil rights action raising claims related to his prior
incarceration at ADC’s Maximum Security Unit. Upon careful review of the record
and the parties’ arguments on appeal, we find no basis for reversal. See Whitson v.
Stone Cty. Jail, 602 F.3d 920, 923 (8th Cir. 2010) (standard of review). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable D.P. Marshall, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-